Case 18-00837   Doc 12   Filed 01/09/19 Entered 01/09/19 15:50:26   Desc Main
                           Document     Page 1 of 5
Case 18-00837   Doc 12   Filed 01/09/19 Entered 01/09/19 15:50:26   Desc Main
                           Document     Page 2 of 5
Case 18-00837   Doc 12   Filed 01/09/19 Entered 01/09/19 15:50:26   Desc Main
                           Document     Page 3 of 5
Case 18-00837   Doc 12   Filed 01/09/19 Entered 01/09/19 15:50:26   Desc Main
                           Document     Page 4 of 5
Case 18-00837   Doc 12   Filed 01/09/19 Entered 01/09/19 15:50:26   Desc Main
                           Document     Page 5 of 5
